 In the Matter ofTUCKERDUCK &RUBBERCo., INC.andUrlioL-STERERSINTERNATIONAL. UNION OF NORTH AMERICA, LOCAL#252,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. R-2976SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONJanuary 24, 1942On October 15, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.'Pursuant to the Direction of Electionan election by secret ballot was conducted on November 7, 1941, underthe direction and supervision of the Regional Director for theFifteenthRegion (New Orleans, Louisiana).On November 15,1941, the Regional Director, acting pursuant to Article III, Section9,ofNational Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties anElection Report.On December 13, 1941, the Board issued a Supple-mental Decision and Direction,2 in which it directed that the RegionalDirector open and. count certain ballots therein declared valid andthereafter prepare a Supplemental Election Report embodying hisfindings and recommendations as to the results of the ballot.OnDecember 24, 1941, the Regional Director, acting pursuant to saidRules and Regulations, issued and duly served upon the parties aSupplemental Election Report, reporting as follows concerning theballoting and its results :-Total on eligibility list------------------------------------- 124Total ballots cast ----------------------------------------- i 101Total ballots challenged-----------------------------------2Totalblank ballots-----------------------------------------0Totalalleged void ballots----------------------------------2Totalnumber of challenged ballots determined valid--------4136 N L R B 1322 37 N L R B 573This does not includethe twochallenged ballots and the two alleged void ballots, men-tioned below,which were determined valid and were opened and counted.38 N L R. 13, No. 107.1'-511 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDTotal number of votes cast for Upholsterers InternationalUnion of North America, Local 252, affiliated with A. F. L___ 51Totalnumberof votes cast for United Furniture Workersof America, Local 1651, affiliated with C. I. 0_______________ 51Votes cast for nounion____________________________________3No objections to the Supplemental Election Report were filed byany of the parties.Thereafter, Upholsterers International Union ofNorth America, Local #252, affiliated with the American Federationof Labor, and United Furniture Workers of America, Local 1651,affiliated with the Congress of Industrial Organizations, requestedthe Board to conduct a run-off election.Since the Supplemental Election Report reveals that a substantialmajority of the employees voting desire to bargain collectivelythrough an exclusive representative, although neither of the compet-ing labor organizations received a majority of the votes cast, andsince both labor organizations request a run-off election, we shalldirect that a further election be held in which the eligible employeeswill be given,an oportunity to decide which of the two labor organ-izations they desire to represent them.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, it is herebyDIREOTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargain-ing with Tucker Duck & Rubber Co., Inc., Fort Smith, Arkansas, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofRun-off Election, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the employees describedin the Direction of Election issued October 15, 1941, but excludingthose who have since quit or been discharged for cause, to determinewhether they desire to be represented by Upholsterers InternationalUnion of North America, Local #252, affiliated with the AmericanFederation of Labor, or by United Furniture Workers of America,Local 1651, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.MR. GERARDD. REILLY took no part in the consideration of theabove Supplemental Decision and Direction of Run-Off Election.